Citation Nr: 0936898	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
service-connected disabilities.

2.  Entitlement to a disability rating in excess of 30 
percent disabling for cervical disc disease, to include loss 
of motion and headaches.

3.  Entitlement to a disability rating in excess of 20 
percent disabling for arthritis of the lumbar spine with mild 
disc disease and spondylolysis.

4.  Entitlement to a disability rating in excess of 10 
percent disabling for right leg sciatica.

5.  Entitlement to an initial compensable disability rating 
for residuals of a postoperative (PO) scar on the bridge of 
the nose, secondary to service-connected disability residuals 
of fractured nose.



REPRESENTATION

Appellant represented by:	M. Scott Kidd, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which: granted entitlement to service 
connection for right leg sciatica, assigning a 10 percent 
disability rating; granted entitlement to service connection 
for scarring of the nose, assigning a noncompensable 
disability rating; denied entitlement to service connection 
for an acquired psychiatric disorder, to include depression, 
as secondary to service-connected disabilities; continued a 
20 percent disability rating for arthritis of the lumbar 
spine with mild disc disease and spondylolysis; and continued 
a 30 percent disability rating for cervical disc disease, to 
include loss of motion and headaches.  Notice of the decision 
was provided in November 2004.



The appellant submitted a notice of disagreement (NOD) in 
December 2004.  In October 2005, he participated in a 
Decision Review Officer hearing [a transcript of which has 
been included in the appellant's claims file].  The Board 
accepts the appellant's testimony as his substantive appeal.  

The issues of: entitlement to service connection for an 
acquired psychiatric disorder; entitlement to a disability 
rating in excess of 30 percent disabling for cervical disc 
disease, to include loss of motion and headaches; entitlement 
to a disability rating in excess of 20 percent disabling for 
arthritis of the lumbar spine with mild disc disease and 
spondylolysis; and entitlement to a disability rating in 
excess of 10 percent disabling for right leg sciatica are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.  The appellant will be notified if any further action 
on his part is required.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant claim have been 
completed.

2.  The competent medical evidence reflects the appellant's 
service-connected residuals of a PO scar on the bridge of the 
nose: have none of the eight characteristics of disfigurement 
recognized by VA regulations for scars of the head and face; 
is not unstable; is not tender and painful on competent 
medical evaluation; and does not result in limitation of 
motion of the part affected.

3.  The competent and probative medical evidence of record 
does not show that the appellant's service-connected 
residuals of a PO scar on the bridge of the nose are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.



CONCLUSIONS OF LAW

2.  The criteria for an initial compensable evaluation for 
residuals of a PO scar on the bridge of the nose have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7800-7805 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  
The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his possession that might 
pertain to the claim.  See 73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2004 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  Despite the recent 
change in the law, the May 2004 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-21.

Letters dated in August 2008 and September 2008 provided 
notice of the manner in which VA assigns initial ratings and 
effective dates.  Although these letters were not sent prior 
to initial adjudication of the appellant's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, he was provided ample time to respond with 
additional argument and evidence and the claim was 
readjudicated and additional SSOCs were provided to the 
appellant in September 2008 and April 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claim regarding his scar, as well as the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

Recognition is given to the fact that the appellant reports 
that he is receiving disability benefits from the Social 
Security Administration (SSA), and that records from the SSA 
have not been obtained.  The normal practice of the Board 
would be to obtain the decision of the SSA and the records it 
considered in making its decision.  See Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  However, the appellant testified that his 
receipt of SSA disability benefits is for his depression and 
spine disabilities.  Transcript at 14.  The Board therefore 
finds that there would be no useful purpose in obtaining the 
SSA records with respect to his claim for an increased rating 
postoperative scar of the bridge of the nose.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) (VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
August 2004 and November 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined in November 2008.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

Further, the VA examinations involved a thorough examination 
of the appellant and opinions that were supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran alleges that his currently assigned 
noncompensable disability rating for residuals of a PO scar 
on the bridge of his nose does not adequately reflect the  
current level of his disability.  The Board disagrees.

The Board notes that only independent medical evidence may be 
considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the appellant has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (2008).

Disabilities must be reviewed in relation to their history.  
See 38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examinations in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  See Francisco v. Brown, 7 Vet.  
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402  
(1994).  However, in Fenderson v. West, it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that changes have recently been made to 38 
C.F.R. § 4.118, Diagnostic Code 7800.  However, these changes 
apply only to applications for benefits received on or after 
October 23, 2008, which is well after the date of the 
appellant's claim [May 19, 2004].  He has not requested that 
his disability be evaluated under the new version.  
Furthermore, the Board notes that the current change to Code 
7800 involves the name of the rating code, as well as the 
addition of two Notes that are inapplicable in this case.  
The rating criteria have not changed.  Therefore, the Board 
may proceed with the evaluation of the Veteran's disability.

The appellant is currently assigned a noncompensable 
disability rating for the residuals of a PO scar on the 
bridge of his nose.  Diagnostic Code 7800 evaluates scars 
based upon disfigurement of the head, face, or neck.  Under 
this Code:

10 percent evaluation is assigned if 
there is one characteristic of 
disfigurement.

A 30 percent evaluation is warranted if 
there are visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one feature or paired set 
of features [nose, chin, forehead, eyes 
(including eyelids), ears 

(auricles), cheeks, lips], or if there 
are two or three characteristics of 
disfigurement.

See 38 C.F.R. § 4.118 (2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2008).

In this case, the Board finds that the competent medical 
evidence reflects the appellant's service-connected scar on 
his nose demonstrates none of the eight characteristics of 
disfigurement specified above.  The appellant's scar measured 
3.5 cm by 0.2 cm, clearly less than five inches in length and 
less than 0.6 cm in width at its widest point.  There was no 
evidence that the scar was elevated or depressed on 
palpation.  In fact, the August 2004 VA examiner noted that 
the texture of the skin was regular and no tenderness over 
the scar was noted.  The scar was superficial in nature.  It 
was well healed, showed no breakdown of the scar tissue and 
had no signs of infection.  There also did not appear to be 
any adherence to underlying tissue or tissue loss.  While the 
scar was hypo-pigmented in color, the area did not exceed six 
square inches (39 sq. cm).  There did not appear to be any 
edema or keloid formation.  The appellant's face did not show 
any distortion or gross scarring of the nose.  In conclusion, 
the VA examiner opined that there was slight disfiguring 
secondary to the scar over the bridge of the nose.  See VA 
examination report, August 9, 2004.


At the time of the November 2008 VA examination, the 
appellant had no complaints or symptoms caused by his scar.  
There was no pain and no pain with palpation of the scar.  
There was no adherence of the scar to the underlying tissue 
and the scar was stable, with no frequent loss of covering of 
skin over the scar, such as ulceration or breakdown of the 
skin.  There was no distortion or obvious facial asymmetry of 
any feature or paired features of the face.  The examiner 
diagnosed the appellant with residual asymptomatic scar of 
the nose.  See VA examination report, November 19, 2008.  
Clearly, the appellant does not demonstrate any of the eight 
characteristics of disfigurement under 38 C.F.R. § 4.118 
(2008).  Therefore, as none of the criteria for a 10 percent 
evaluation have been met, an evaluation in excess of 10 
percent is not warranted under this rating code.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, as the 
service-connected scar on the nose clearly involves the head 
and face, these Codes are not for application.

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.  As indicated above, there is no evidence that 
the appellant's scar is unstable.  See VA examination 
reports, August 9, 2004 and November 19, 2008.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  As noted above, the appellant's scar was not tender or 
painful.  See Id.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  This Diagnostic Code is not 
for application as the November 2008 VA examiner specifically 
stated that no limitation of function or other limitation of 
motion was caused by the scar.  See VA examination report; 
November 19, 2008.

In view of the foregoing, the Board finds that the appellant 
does not meet or nearly approximate the criteria for a 
compensable rating for his service-connected scar on the 
bridge of his nose under any of the potentially applicable 
Diagnostic Codes.  

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the appellant's 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.

Fenderson Considerations

As noted above, the Court has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the appellant's service-
connected scar has not changed appreciably since the 
appellant filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, May 19, 2004.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
scar on the bridge of the appellant's nose and the Board has 
been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected scar.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.


In short, the evidence does not support the proposition that 
the appellant's scar presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

ORDER

Entitlement to an initial compensable disability rating for 
residuals of a postoperative scar on the bridge of the nose, 
secondary to service-connected disability residuals of 
fractured nose, is denied.

REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of: entitlement to service connection for an acquired 
psychiatric disorder; entitlement to a disability rating in 
excess of 30 percent disabling for cervical disc disease, to 
include loss of motion and headaches; entitlement to a 
disability rating in excess of 20 percent disabling for 
arthritis of the lumbar spine with mild disc disease and 
spondylolysis; and entitlement to a disability rating in 
excess of 10 percent disabling for right leg sciatica.

Initially, the Board notes that the appellant provided 
testimony regarding his headaches, previously contemplated as 
part of his service-connected cervical spine disability.  See 
Board video conference hearing transcript, p. 11, July 10, 
2009.  As it is clear the appellant's headaches have 
increased in severity, the RO is requested to separate this 
disability from the cervical spine and assign an appropriate 
separate rating.

The Board notes that during his July 2009 Board video 
conference hearing, the appellant and his attorney indicated 
that he was recently awarded disability benefits from the 
Social Security Administration (SSA).  In fact, a March 2008 
administrative decision from SSA indicated that the appellant 
was considered to have the following severe impairments: 
cervical spondylosis and degenerative changes, lumbar 
degenerative disc disease, degenerative joint disease or the 
right knee, osteoarthritis in the left shoulder, depression 
and history of alcohol abuse.  As this appeal was certified 
to the Board prior to the award of SSA disability benefits, 
the RO has not had an opportunity to obtain any SSA records 
associated with the appellant's claim for benefits.  Any 
decision from SSA and the medical evidence considered by SSA 
in making its decision should be obtained.  VA has a 
statutory duty to obtain these records.  Se 38 U.S.C.A. § 
5103A(b)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2008).  The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Upon receipt of any available SSA records, the appellant 
should be scheduled for a VA mental disorders examination.  
The appellant contends that he currently suffers from an 
acquired psychiatric disorder, to include depression, which 
is secondary to his service-connected disabilities.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2008); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The appellant has been diagnosed with a variety of 
psychiatric disorders, to include depression, schizophrenia 
and bipolar disorder.  See, e.g., VA Medical Center 
psychiatric treatment record, February 9, 2007.  Further, he 
is service connected for a number of disabilities, 
collectively considered 50 percent disabling.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  In the present case, there is insufficient medical 
evidence to make a decision on the claim, and thus, the 
appellant must be afforded a VA examination to determine the 
nature and etiology of his currently diagnosed psychiatric 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
treatment records from the VAMC in 
Canton, Akron and Wade Park, dated from 
February 2009 to the present.  If no VA 
treatment records are available, this 
should be memorialized in the 
appellant's claims file.

2.  The RO should contact the SSA to 
obtain any decision regarding disability 
benefits and the medical evidence 
considered by SSA in making its 
decision.  Any response provided should 
be memorialized in the appellant's 
claims file.

3.  After receipt of the aforementioned 
records, the appellant should be 
scheduled for a VA mental disorders 
examination with an appropriate expert.  
The appellant's claims file and a copy 
of this REMAND should be thoroughly 
reviewed in conjunction with the 
examination and the examiner should note 
this has been accomplished in the 
examination report.  The examiner should 
then address the following:

Provide a statement of all diagnosed 
psychiatric disorders, if any.  


Thereafter, the examiner should state 
whether it is at least as likely as not 
that (a) any psychiatric disorder(s) is 
the direct result of a disease or 
injury in service and (b) if it is at 
least as likely as not that the 
appellant's psychiatric disorder(s) is 
secondary to his service-connected 
disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


